Case: 20-50310      Document: 00515725625         Page: 1    Date Filed: 01/29/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 29, 2021
                                  No. 20-50310                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David John Hammeren,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:11-CR-483-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          David John Hammeren, federal prisoner # 78961-280, appeals the
   district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his 210-
   month sentence for receipt of child pornography. Hammeren sought a




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50310      Document: 00515725625           Page: 2    Date Filed: 01/29/2021




                                     No. 20-50310


   modification of his sentence based on Amendment 801 to the Sentencing
   Guidelines.
          Hammeren argues that Amendment 801 is retroactively applicable
   because it is a clarifying amendment, as opposed to a substantial amendment.
   Generally, a court “may not modify a term of imprisonment once it has been
   imposed[.]”     18 U.S.C. § 3582(c).        However, when the Sentencing
   Commission makes a guidelines amendment retroactive, § 3582(c)(2)
   “authorizes a district court to reduce an otherwise final sentence that is based
   on the amended provision.” Dillon v. United States, 560 U.S. 817, 821 (2010).
   “Any reduction must be consistent with applicable policy statements issued
   by the Sentencing Commission.” Id. This court reviews a district court’s
   decision to reduce a sentence pursuant to § 3582(c)(2) for abuse of
   discretion. United States v. Drath, 89 F.3d 216, 218 (5th Cir. 1996).
          Under U.S.S.G. § 1B1.10, a defendant is eligible for a sentencing
   reduction pursuant to § 3582(c)(2) only if the guideline range applicable to
   the defendant has subsequently been lowered as the result of one of the
   retroactive amendments listed in subsection (d) of § 1B1.10. United States v.
   Guerrero, 870 F.3d 395, 396 (5th Cir. 2017). Amendment 801 is not expressly
   listed in § 1B1.10(d). See § 1B1.10(d). Thus, Amendment 801 does not make
   Hammeren eligible for a sentencing reduction. See Guerrero, 870 F.3d at 396.
   “Only on direct appeal” has this court considered the effect of “a ‘clarifying’
   amendment not in effect at the time the offense was committed.” Drath, 89
   F.3d at 217.
          In light of the foregoing, the district court did not abuse its discretion
   in denying Hammeren’s motion for resentencing.                See id. at 218.
   Accordingly, the judgment of the district court is AFFIRMED.




                                          2